Order, Supreme Court, New York County (Joan A. Madden, J.), entered November 17, 2003, which granted defendants attorneys’ motion to dismiss plaintiffs causes of action for legal malpractice as barred by res judicata, unanimously affirmed, without costs.
The prior order fixing the value of defendants’ lien for services rendered in plaintiffs divorce action necessarily decided that there was no legal malpractice by defendants in that action (see Summit Solomon & Feldesman v Matalon, 216 AD2d 91, 92 [1995], lv denied 86 NY2d 711 [1995]). Plaintiffs claim that assertion of her malpractice claims in the lien proceeding would have undermined her appeal of the divorce action is undermined by the fact that she did raise defendants’ alleged malpractice in opposition to the lien proceeding, and is otherwise unpersuasive. We have considered plaintiffs other arguments, including that application of the doctrine of res judicata would, under the circumstances, result in injustice, and find them unavailing. *324Concur—Tom, J.P., Andrias, Sullivan, Williams and Gonzalez, JJ.